DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                     RICHARD W. MCCARTHY,

                             Appellant,

                                  v.

                        STATE OF FLORIDA,

                               Appellee.


                           No. 2D21-1430



                         September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Philip J. Federico, Judge.

Richard W. McCarthy, pro se.

PER CURIAM.

     Affirmed. See Ratliff v. State, 914 So. 2d 938 (Fla. 2005);

Grant v. State, 770 So. 2d 655 (Fla. 2000); State v. Cotton, 769 So.

2d 345 (Fla. 2000); McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA

2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Brown v.

State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Joe v. Moore, 787 So. 2d
55 (Fla. 2d DCA 2001); Clark v. State, 779 So. 2d 343 (Fla. 2d DCA

2000); Nelson v. State, 761 So. 2d 452 (Fla. 2d DCA 2000); Holmes

v. State, 245 So. 3d 857 (Fla. 3d DCA 2018); Williams v. State, 925

So. 2d 427 (Fla. 3d DCA 2006); Enriquez v. State, 885 So. 2d 892

(Fla. 3d DCA 2004); Williams v. State, 715 So. 2d 336 (Fla. 1st DCA

1998).


BLACK, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2